Citation Nr: 1723687	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a left (major) upper extremity radiculopathy, to include middle radicular group.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to July 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014, the Board denied the claim on appeal, and the Veteran appealed the denial in July 2014 to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand (JMPR), the Court issued an Order vacating the Board's January 2014 decision as to the issue of entitlement to an increased rating for left upper extremity radiculopathy and remanded the claim back to the Board for further development.  

In November 2014 and June 2016, the Board remanded the claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim, even though such will, regrettably, further delay an appellate decision on this matter.

In the Court's July 2014 JMPR, the Court directed the Board on remand to address and consider all potentially relevant Diagnostic Codes (DC) when evaluating the Veteran's left upper extremity radiculopathy, and support its selection with sufficient reasons or bases.  Specifically, the Court directed the Board to consider the May 2009 findings of neuritis and neuralgia.  Additionally, the Court directed the Board to consider, among other symptoms, the May 2009 findings of moderate stiffness and weakness, as well as the July 2009 finding of mild loss of power in the left-upper extremity.  

Pursuant to the Board's June 2016 remand, the Veteran was afforded another neurological VA examination in February 2017.  Although the February 2017 VA examiner opined that the Veteran has neuralgia, the VA examiner did not discuss the May 2009 finding of neuritis.  It is also unclear which of the Veteran's neurological symptoms are associated with neuralgia, paralysis, and/or neuritis. Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate DCs for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, DCs 8205 to 8730 (2016).  Therefore, the Veteran may be entitled to separate ratings under DCs for paralysis, neuritis (diminished reflexes), and neuralgia (nerve pain) of each nerve involved.  

However, without a medical opinion that addresses and clearly differentiates which symptoms are associated with paralysis, neuralgia, and neuritis, the Board cannot address or determine whether the Veteran should be awarded separate disability ratings under the previously mentioned DCs.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the "critical element" of whether separate disability ratings are permitted is whether the symptoms of each rating are "distinct and separate").  Consequently, a supplemental opinion is necessary prior to final adjudication of this claim and a remand is required to obtain this supplemental opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Interestingly, after the February 2017 VA examination, in which the VA examiner characterized the Veteran's radicular pain and symptoms as neuroglia, the RO in March 2017 rated the Veteran's left upper extremity radiculopathy pursuant to DC 8611 for neuritis with a 40-percent rating.  The Veteran's left upper extremity radiculopathy had been previously rated at 10 percent pursuant to DC 8515 for paralysis of the median nerve. 

Thus, in order to be able to determine whether the Veteran is entitled to separate disability ratings, on remand the Board is requesting an addendum opinion which addresses whether the Veteran has paralysis, neuritis, and/or neuralgia of the middle radicular group or of the upper radicular group; and if so, the VA examiner must discuss what symptoms are attributed to each neurological condition.  The February 2017 VA examiner indicated C7 (middle radicular group) nerve roots were involved and the March 2015 VA examiner noted C5/C6 (upper radicular group) nerve roots were involved.  

The examiner should consider the previous reports of neuritis and neuralgia.  

In a May 2009 VA examination report and a July 2016 addendum medical opinion, the VA examiners reported neuritis. 

In a February 2017 VA examination, July 2016 VA addendum medical opinion, and the May 2009 VA examination, the VA examiners all reported neuralgia.  In an August 2010 VA examination report, the Veteran reported radiating pain in the left posterior shoulder, reflecting nerve pain. 

In addition, in terms of paralysis of middle radicular group or upper radicular group, the examiner should consider all the medical records as well as the Veteran's lay reports of loss of power. The Veteran reported moderate stiffness and weakness, and limited use of the left upper extremity during the May 2009 VA examination.  In July 2009, the Veteran reported mild loss of power in his left upper extremity.  In addition, the Veteran reported numbness and weakness during the March 2015 VA examination.  

The examiner should also discuss the Veteran's lay statements of paresthesisas of the Veteran's left upper extremity.  A VA treatment record in July 2009 shows that the Veteran complained of off and on parasthesias in the left upper extremity and of mild loss of power in the left upper extremity.  In a November 2009 VA physical therapy consult, the Veteran reported he experienced numbness of his left upper extremity, and constant sharp and burning pain.  In March 2013 and March 2015 VA treatment notes, the Veteran reported left arm paresthesias.  In a February 2017 VA examination report, the VA examiner noted moderate paresthesias and/or dysesthesias of radiculopathy in the left upper extremity.  

In light of the foregoing, the record indicates the Veteran exhibits symptoms which may be associated with paralysis, nerve pain or diminished reflexes of the middle radicular group or upper radicular group, as contemplated under the DC in relation to his left upper extremity.  Thus, before the Board can determine whether the Veteran's symptoms warrant separate disability ratings, an addendum medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the February 2017 VA examiner, or from another mental health professional if that examiner is not available.  The examiner should respond to the following, after reviewing and considering all the pertinent lay and medical evidence (including but not limited to the lay and medical evidence previously discussed):

(a) Is the Veteran's left upper extremity radiculopathy characterized by signs and symptoms associated with neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) of the middle radicular group or upper radicular group?

If so, identify the symptoms associated with neuritis and identify the severity of the symptoms associated with 
neuritis, whether mild or moderate.

(b).  Is the Veteran's left upper extremity radiculopathy characterized by signs and symptoms associated with neuralgia (cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) of the middle radicular group or upper radicular group?

If so, identify the symptoms associated with neuralgia, 
      identify whether the involvement is wholly sensory, and 

 identify the severity of the symptoms associated with 
 neuralgia, whether mild or moderate.

(c).  Is the Veteran's left upper extremity radiculopathy characterized by signs and symptoms associated with complete or incomplete paralysis ("incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration) of the middle radicular group or upper radicular group?

If so, identify the symptoms associated with paralysis, identify whether the involvement is wholly sensory, and identify the severity of the symptoms associated with paralysis, whether mild, moderate or severe. 

The examiner should also discuss the Veteran's lay statements of paresthesisas of his left upper extremity.  Including but not limited to the July 2009 VA treatment record that shows that the Veteran complained of off and on parasthesias in the left upper extremity.  And March 2013 and March 2015 VA treatment notes, in which the Veteran reported left arm paresthesias.  The examiner should discuss whether the Veteran's paresthesisas is associated with paralysis, neuritis, and/or neuralgia of the middle radicular group or upper radicular group.  If so, the examiner should discuss what symptoms are associated with paralysis, neuritis, and/or neuralgia of the middle radicular group or upper radicular group.

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2005).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



